Citation Nr: 1516870	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor children, A1 and A2.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1980 to April 1981.  The appellant in this case is the Veteran's ex-spouse who is bringing this appeal on behalf of the children of the appellant and the Veteran, identified as A1 and A2.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was initially before the Board in June 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran is reasonably discharging his responsibility for his children's support in this case, as is documented by the withholding of his Social Security and VA benefits for child support purposes.

2.  The appellant has not demonstrated that the lack of an additional apportionment of VA benefits in this case would result in a hardship to the Veteran's minor children, A1 and A2.

3.  However, an additional apportionment for child support purposes, in addition to the amount already withheld for that purpose, would cause an undue hardship on the Veteran at this time.



CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent minor children, A1 and A2, have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Court of Appeals for Veterans Claims (Court) has, however, carved out exceptions to the VCAA's applicability.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  One of those exceptions is for claims that involve chapters of the United States Code other than chapter 51, the chapter applicable to "claims, effective dates, and payments."  The Court held the VCAA inapplicable to chapter 53 benefits in both Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  As the claim in this case involves Chapter 53 benefits, specifically, the apportionment of benefits under 38 U.S.C.A. § 5307, the VCAA is inapplicable to the claim on appeal.

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  See also 38 C.F.R. §§ 20.500-20.504 (2014).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2014).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

In this case, the appellant is claiming entitlement to an apportionment of the Veteran's VA disability compensation benefits for support of her minor children, A1 and A2, from her marriage with the Veteran.  The record reflects that the appellant is the Veteran's ex-wife, with a divorce decree effective in November 2009.  This case stems from an apportionment claim received from the appellant in May 2008.  

The Board notes that both the Veteran and the appellant have both been given copies of the July 2009 letter of determination, which informed them of their appellate rights and rights to a hearing.  They were also both given copies of the July 2010 statement of the case and the Board's June 2011 remand order.  After a review of the claims file, the Board finds that all of the procedural and due process rights applicable in contested claims have been complied with in this case.  See 38 C.F.R. § 19.100-102.  

The Board additionally acknowledges that this case was the subject of a June 2011 Board remand, which instructed that both the appellant and the Veteran be contacted and provided with VA Forms 21-0788, in order to provide updated financial information.  The Veteran was additionally asked to provide documentation of any roommate he had and any rental income that he received, as well as to document the amount of child support he provided the appellant on a monthly basis.  The appellant was also asked to clarify and document the amount of child support she received from the Veteran on a monthly basis.  

In this case, the appellant and the Veteran were sent letters in November 2009 asking for the above noted clarifications and enclosing the applicable VA Forms 21-0788.  No response from the appellant has been received to that November 2011 letter, although the Veteran promptly resubmitted his VA Form 21-0788 in December 2011, along with a statement and documentation from the Social Security Administration and the State of Florida Disbursement Office regarding child support payments.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Analysis

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2014).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2014).

As noted in the previous June 2011 remand, the Veteran has been in receipt of 100 percent VA compensation benefits since April 1981, which included payments for dependency for his two minor children, A1 and A2.  

In May 2008, the appellant filed a claim for apportionment of the Veteran's VA disability compensation benefits on behalf of A1 and A2.  She asserts that she was asking for $1300 per month for child support, alleging that the Veteran had not given her child support.  The Veteran was incarcerated at that time and was awaiting trial; subsequently, he was found not guilty and released.  There is no further indication that the Veteran is presently incarcerated.  

In such cases where the Veteran is incarcerated, a portion of disability compensation benefits is withheld (or it could be said that the compensation benefits paid to the incarcerated person are reduced) following the 61st day of incarceration but that withheld portion is subject to apportionment to a dependent of the incarcerated person if certain other requirements are met.  38 U.S.C.A. § 5313(a)(1) (West 2014); 38 C.F.R. § 3.655(a) (2014). 

In this case, it appears that the Veteran was incarcerated from July 2008 until March 2010; however, it does not appear that VA ever completed reduction of the Veteran's compensation payments during that time, as it appears that the Veteran was awaiting trial at that time without conviction.  Ultimately, he was found not guilty and released.  Thus, it appears that the Veteran's full amount of compensation benefits were being paid to the Veteran throughout the appeal period, and VA never withheld any VA compensation benefits from the Veteran due to his incarceration.  Therefore, an apportionment of the Veteran's withheld benefits as a result of his incarceration is not applicable in this case.  See Id.

During the course of the claim, the Veteran and the appellant both have submitted VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, describing their respective costs and expenses.  While the Veteran's VA Form 21-0788 prior to the June 2011 remand was incomplete, he has since submitted a completed December 2011 VA Form 21-0788.  The appellant has not submitted a completed VA Form 21-0788 since March 2009.

Of record, there is a signed November 2006 agreement between the Veteran and the appellant that the Veteran would have $300 a month withheld from his VA check and disbursed to the appellant for payment of child support.  It appears that VA had withheld $337.70 a month throughout the appeal period, the last evidence of such being withheld and given to the appellant by the State of Florida Disbursement Office in December 2014.  

That November 2006 agreement further indicates that the Veteran would pay the appellant $200 weekly in cash; receipts documenting payment of this portion of the agreement are documented from December 2006 through March 2007 in the claims file.  It cannot be ascertained whether the Veteran has continued these payments in cash after his release from prison in March 2010.

Finally, the Veteran submitted a Social Security Administration (SSA) letter which noted that he will begin receiving a reduced Social Security check in July 2011, as SSA would be withholding $795.60 from his Social Security payment in order "to pay his obligation for child support and/or alimony."

In his most recent December 2011 statement, the Veteran indicated that he is providing the appellant with the court-ordered child support payments, despite the appellant's statements to the contrary.  He indicated that he was submitting evidence that SSA was withholding child support payments from his check as was VA.  He further asserted that the appellant was living with her boyfriend at that time, with his two minor children and a third child she had with the boyfriend she was living with.  He emphatically stated that he did not have a roommate and that he was engaged to be married within the next year.  

Subsequently, there is evidence in the claims file documenting that marriage and a subsequent dependency award for that spouse.  

Based on the foregoing evidence, the Board finds that the apportionment must be denied.  In short, it appears that the Veteran's minor children are already receiving what in essence amounts to an apportionment in this case in light of the $337.70 withholding from his VA check every month and paid the appellant.  Moreover, the Veteran's withholdings from his VA and SSA checks demonstrate that the Veteran is currently "reasonably discharging his responsibility for his children's support."  Thus, a general apportionment is not warranted in this case.  See 38 C.F.R. § 3.450(a)(1)(ii); Hall, supra. 

The Board additionally notes that a "special" apportionment is also not warranted in this case as an additional apportionment from the already withheld $337.70 would result in a hardship to the Veteran.  Specifically, the Board notes that the Veteran's SSA check is nearly totally withheld for child support purposes, as is a portion of his VA check.  In the December 2011 VA Form 21-0788, the Veteran does not report any other sources of income.  The Veteran also reports expenses nearing close to the amount of VA benefits that he would be receiving.  Additionally, he is now remarried.  

Moreover, the appellant has not indicated that either of the minor children in this case have any disabilities or other conditions which would require additional support beyond what has already been prescribed by the State of Florida in child support payments; she has not demonstrated any hardship to the minor children if an apportionment is denied in this case.

Accordingly, a "special" apportionment in this case would be an undue hardship on the Veteran in this case, and therefore is also denied.  See 38 C.F.R. § 3.451.


ORDER

An apportionment of the Veteran's compensation benefits for the support of the Veteran's dependent children, A1 and A2, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


